Case 8:19-cv-01603-DOC-DFM Document 120-2 Filed 07/12/21 Page 1 of 19 Page ID
                                 #:2117


  1                  ITEMIZATION FOR COSTS APPLICATION
                      Harry Donald Lemly, Jr. v. Lisa Mangat, et al
  2
                      USDC-Case No. (8:19-cv-01603 DOC DFM)
  3

  4

  5
                             Supporting documentation for:
  6                 Costs incurred in connection with oral depositions
  7

  8

  9

 10

 11

 12

 13

 14

 15

 16

 17

 18

 19

 20

 21

 22

 23

 24

 25

 26

 27

 28
                                            1
                                         Itemization for Costs Application (8:19-cv-01603 DOC DFM)
Case 8:19-cv-01603-DOC-DFM Document 120-2 Filed 07/12/21 Page 2 of 19 Page ID
                                 #:2118
                                       Roger A. Clark
                                 Police Procedures Consultant, Inc.
                                       10207 Molino Road. Santee, CA 92071
                                     Phone: (208) 351-2458, Fax: (619) 258-0045
                                                rclark9314@aol.com
                                               February 3, 2021




 Ezra Siegel, Deputy Attorney General
 Office of the Attorney General
 Department of Justice
 300 South Spring Street, Suite 1702
 Los Angeles, CA 90013


 Regarding:      Invoice for Harry Donald Lemly, Jr., v. California Department of Parks and
                 Recreation, et al. Case No. 8:19-CV-01603 DOC DFM.


 Dear Mr. Siegel:

 The following is my billing for my deposition testimony taken February 3, 2021 in the above
 listed case:

        Deposition (4 ½ hours @ $350.00):.......................................................$1,575.00

 My Federal Tax ID Number is XX-XXXXXXX. A W-9 is attached to this correspondence.

 Sincerely,




                               lf"- dt!!tL
                                       Roger A. Clark
                Case 8:19-cv-01603-DOC-DFM Document 120-2 Filed 07/12/21 Page 3 of 19 Page ID
                                                 #:2119

        Veritext, LLC - California Region
        Tel. 877-955-3855 Email: calendar-la@veritext.com
        Fed. Tax ID: XX-XXXXXXX
                                                                                                                     VER TEXT
                                                                                                                          ~ LE GAL SOLUTIONS




        Bill To: Ezra Siegel                                                                                                                    Invoice #:                4886944
                    Department of Justice Office of the Attorney General
                                                                                                                                           Invoice Date:                 3/30/2021
                    300 S Spring St, Ste 1702
                    Los Angeles, CA, 91206                                                                                                 Balance Due:                    $664.00



        Case: Harry D. Lemly, Jr. v. Lisa Mangat, Et Al. (8:19cv01603DOCDFM)                                                                 Proceeding Type: Depositions

        Job #: 4437875        |   Job Date: 2/3/2021 | Delivery: Normal                                                    Internal No.:             45760180LA2019504101
        Location:                 Los Angeles, CA
        Billing Atty:             Ezra Siegel
        Scheduling Atty:          Ezra Siegel | Department of Justice Office of the Attorney
                                  General
        Witness: Roger A. Clark                                                                                              Quantity                   Price              Amount

                    Video - Initial Services                                                                                       1.00              $490.00               $490.00

                    Video - Additional Hours                                                                                       4.00                $19.00                $76.00

                    Video - Media and Cloud Services                                                                               4.00                $12.00                $48.00

                    Video - Electronic Access                                                                                      1.00                $50.00                $50.00

        Notes:                                                                                                                               Invoice Total:                $664.00
                                                                                                                                                  Payment:                    $0.00
                                                                                                                                                      Credit:                 $0.00
                                                                                                                                                    Interest:                 $0.00
                                                                                                                                             Balance Due:                  $664.00
        TERMS: Payable upon receipt. Accounts 30 days past due will bear a finance charge of 1.5% per month. Accounts unpaid after 90 days agree to pay all collection costs,
        including reasonable attorney's fees. Contact us to correct payment errors. No adjustments will be made after 90 days. For more information on charges related to our services
        please consult http://www.veritext.com/services/all-services/services-information




         Please remit payment to:                                                                                                                  Invoice #:               4886944
         Veritext                                           To pay online, go to www.veritext.com                                             Invoice Date:               3/30/2021
         P.O. Box 71303                                               Veritext accepts all major credit cards
         Chicago IL 60694-1303                                                                                                               Balance Due:                   $664.00
                                                                  (American Express, Mastercard, Visa, Discover)
43958    Fed. Tax ID: XX-XXXXXXX
                Case 8:19-cv-01603-DOC-DFM Document 120-2 Filed 07/12/21 Page 4 of 19 Page ID
                                                 #:2120

        Veritext, LLC - California Region
        Tel. 877-955-3855 Email: calendar-la@veritext.com
        Fed. Tax ID: XX-XXXXXXX
                                                                                                                     VER TEXT
                                                                                                                          ~ LEGA L SOL UTIONS




        Bill To: Ezra Siegel                                                                                                                    Invoice #:                4832567
                    Department of Justice Office of the Attorney General
                                                                                                                                           Invoice Date:                 2/17/2021
                    300 S Spring St, Ste 1702
                    Los Angeles, CA, 91206                                                                                                 Balance Due:                  $2,595.85



        Case: Harry D. Lemly, Jr. v. Lisa Mangat, Et Al. (8:19cv01603DOCDFM)                                                                 Proceeding Type: Depositions

        Job #: 4437875         |   Job Date: 2/3/2021 | Delivery: Normal                                                   Internal No.:             45760180LA2019504101
        Location:                  Los Angeles, CA
        Billing Atty:              Ezra Siegel
        Scheduling Atty:           Ezra Siegel | Department of Justice Office of the Attorney
                                   General
        Witness: Roger A. Clark                                                                                              Quantity                   Price              Amount

                    Original with 1 Certified Transcript                                                                        224.00                  $5.95            $1,332.80

                    Attendance - Per Session                                                                                       2.00              $150.00               $300.00

                    Exhibits                                                                                                    133.00                  $0.65                $86.45

                    Rough Draft                                                                                                 224.00                  $1.65              $369.60

                    Veritext Virtual Primary Participants                                                                          1.00              $295.00               $295.00

                    Surcharge - Video Proceeding                                                                                224.00                  $0.50              $112.00

                    Litigation Package-Secure File Suite                                                                           1.00                $55.00                $55.00

                    Electronic Delivery and Handling                                                                               1.00                $45.00                $45.00

        Notes:                                                                                                                               Invoice Total:              $2,595.85
                                                                                                                                                  Payment:                    $0.00
                                                                                                                                                      Credit:                 $0.00
                                                                                                                                                    Interest:                 $0.00
                                                                                                                                             Balance Due:                $2,595.85
        TERMS: Payable upon receipt. Accounts 30 days past due will bear a finance charge of 1.5% per month. Accounts unpaid after 90 days agree to pay all collection costs,
        including reasonable attorney's fees. Contact us to correct payment errors. No adjustments will be made after 90 days. For more information on charges related to our services
        please consult http://www.veritext.com/services/all-services/services-information




         Please remit payment to:                                                                                                                  Invoice #:               4832567
         Veritext                                            To pay online, go to www.veritext.com                                            Invoice Date:               2/17/2021
         P.O. Box 71303                                               Veritext accepts all major credit cards
         Chicago IL 60694-1303                                                                                                               Balance Due:                 $2,595.85
                                                                  (American Express, Mastercard, Visa, Discover)
43958    Fed. Tax ID: XX-XXXXXXX
                Case 8:19-cv-01603-DOC-DFM Document 120-2 Filed 07/12/21 Page 5 of 19 Page ID
                                                 #:2121

           Veritext, LLC
           California Region                                                                                          VERITEXT
           707 Wilshire Boulevard, Suite 3500                                                                               ~                     LEGA L SOLUT IONS
           Los Angeles CA 90017
           Tel. 877-955-3855 Fax. 949-608-3438
           Fed. Tax ID: XX-XXXXXXX


        Bill To:       Ezra Siegel                                                                                                             Invoice #:              CA4414492
                       Attorney General of Los Angeles                                                                                     Invoice Date:                 7/10/2020
                       300 S Spring St
                       Suite 500                                                                                                          Balance Due:                      $295.00
                       Los Angeles, CA, 90013-1230

          Case:             Lemly, Harry, D., Jr. v. Mangat, Lisa
          Job #:            4171515 | Job Date: 7/9/2020 | Delivery: Normal
          Billing Atty: Ezra Siegel
          Location:         Remote Proceeding - CA
                            Virtual Zoom
                            Los Angeles, CA 90017
          Sched Atty: Jorge Gonzalez | Jorge Gonzalez Law Offices

                       Witness                    Description                                                                     Units             Quantity                Amount

                    Rich Hayden                  IVeritext Virtual Primary Participants                                       I      1        I           1.00              $295.00
               Notes:                                                                                                                        Invoice Total:                 $295.00
                                                                                                                                                   Payment:                     $0.00
                                                                                                                                                      Credit:                   $0.00
                                                                                                                                                    Interest:                   $0.00
                                                                                                                                             Balance Due:                   $295.00
        TERMS: Payable upon receipt. Accounts 30 days past due will bear a finance charge of 1.5% per month. Accounts unpaid after 90 days agree to pay all collection costs,
        including reasonable attorney's fees. Contact us to correct payment errors. No adjustments will be made after 90 days. For more information on charges related to our services
        please consult http://www.veritext.com/services/all-services/services-information




                                                                                                                                                  Invoice #:           CA4414492
                                                                                         Please remit payment to:
                          To pay online, go to                                                    Veritext                                            Job #:               4171515
                           www.veritext.com                                                   P.O. Box 71303                                Invoice Date:                 7/10/2020
                      Veritext accepts all major credit cards                             Chicago IL 60694-1303
43958
                  (American Express, Mastercard, Visa, Discover)
                                                                                                                                                  Balance:                  $295.00
                Case 8:19-cv-01603-DOC-DFM Document 120-2 Filed 07/12/21 Page 6 of 19 Page ID
                                                 #:2122

           Veritext LLC, Personal Court Reporters
           Division                                                                                                   VERITEXT
           California Region                                                                                                ~                   LEGA L SOLUT IONS
           14520 Sylvan Street
           Van Nuys CA 91411
           Tel. 818-988-1900 Fax. 949-608-3438
           Fed. Tax ID: XX-XXXXXXX
        Bill To:       Ezra Siegel                                                                                                             Invoice #:            PCR4457376
                       Attorney General of Los Angeles                                                                                     Invoice Date:                 7/31/2020
                       300 S Spring St
                       Suite 500                                                                                                          Balance Due:                   $1,212.25
                       Los Angeles, CA, 90013-1230

          Case:             Lemly, Harry, D., Jr. v. Mangat, Lisa                                                                           Third Party:
          Job #:            4147486 | Job Date: 6/26/2020 | Delivery: Normal
          Case #:           8:19cv01603DOCDFM
          Billing Atty: Ezra Siegel
          Location:         Remote Proceeding - CA
                            Virtual Zoom | Witness Costa Mesa 92626
                            Los Angeles, CA 90017
          Sched Atty: Ezra Siegel | California Attorney General

                       Witness                    Description                                                                     Units             Quantity                Amount

                                                  Video - Services                                                                                        5.75            $1,121.25

             Harry Donald Lemly, Jr.              Video - Media and Cloud Services                                               Per disk                 1.00                $46.00

                                                 IShipping & Handling - Video Media                                           I Package I                 1.00   I            $45.00
               Notes:                                                                                                                        Invoice Total:               $1,212.25
                                                                                                                                                   Payment:                     $0.00
                                                                                                                                                      Credit:                   $0.00
                                                                                                                                                    Interest:                   $0.00
                                                                                                                                             Balance Due:                 $1,212.25
        TERMS: Payable upon receipt. Accounts 30 days past due will bear a finance charge of 1.5% per month. Accounts unpaid after 90 days agree to pay all collection costs,
        including reasonable attorney's fees. Contact us to correct payment errors. No adjustments will be made after 90 days. For more information on charges related to our services
        please consult http://www.veritext.com/services/all-services/services-information




                                                                                                                                                 Invoice #:          PCR4457376
                                                                                         Please remit payment to:
                          To pay online, go to                                                    Veritext                                            Job #:               4147486
                           www.veritext.com                                                   P.O. Box 71303                                Invoice Date:                 7/31/2020
                      Veritext accepts all major credit cards                             Chicago IL 60694-1303
43958
                  (American Express, Mastercard, Visa, Discover)
                                                                                                                                                  Balance:                $1,212.25
                Case 8:19-cv-01603-DOC-DFM Document 120-2 Filed 07/12/21 Page 7 of 19 Page ID
                                                 #:2123

           Veritext LLC, Personal Court Reporters
           Division                                                                                                   VERITEXT
           California Region                                                                                                ~                   LEGA L SOLUT IONS
           14520 Sylvan Street
           Van Nuys CA 91411
           Tel. 818-988-1900 Fax. 949-608-3438
           Fed. Tax ID: XX-XXXXXXX
        Bill To:       Ezra Siegel                                                                                                             Invoice #:            PCR4425155
                       Attorney General of Los Angeles                                                                                     Invoice Date:                 7/16/2020
                       300 S Spring St
                       Suite 500                                                                                                          Balance Due:                   $1,741.55
                       Los Angeles, CA, 90013-1230

          Case:             Lemly, Harry, D., Jr. v. Mangat, Lisa
          Job #:            4147486 | Job Date: 6/26/2020 | Delivery: Normal
          Case #:           8:19cv01603DOCDFM
          Billing Atty: Ezra Siegel
          Location:         Remote Proceeding - CA
                            Virtual Zoom | Witness Costa Mesa 92626
                            Los Angeles, CA 90017
          Sched Atty: Ezra Siegel | California Attorney General

                       Witness                    Description                                                                     Units             Quantity                Amount

                                                  Original with 1 Certified Transcript                                             Page                143.00               $779.35

                                                  Attendance Fee                                                                     1                    1.00              $300.00

                                                  Waiting Time (Reporter/Videographer Standby Fee)                                   1                    0.25                $21.25

             Harry Donald Lemly , Jr.             Rough Draft                                                                      Page                143.00               $235.95

                                                  Litigation Package (all Electronic Files)                                          1                    1.00                $35.00

                                                  Exhibit Share                                                                      1                    1.00              $325.00

                                                  Electronic Delivery and Handling                                              Package                   1.00                $45.00
               Notes:                                                                                                                        Invoice Total:               $1,741.55
                                                                                                                                                   Payment:                     $0.00
                                                                                                                                                      Credit:                   $0.00
                                                                                                                                                    Interest:                   $0.00
                                                                                                                                             Balance Due:                 $1,741.55
        TERMS: Payable upon receipt. Accounts 30 days past due will bear a finance charge of 1.5% per month. Accounts unpaid after 90 days agree to pay all collection costs,
        including reasonable attorney's fees. Contact us to correct payment errors. No adjustments will be made after 90 days. For more information on charges related to our services
        please consult http://www.veritext.com/services/all-services/services-information




                                                                                                                                                 Invoice #:          PCR4425155
                                                                                         Please remit payment to:
                          To pay online, go to                                                    Veritext                                            Job #:               4147486
                           www.veritext.com                                                   P.O. Box 71303                                Invoice Date:                 7/16/2020
                      Veritext accepts all major credit cards                             Chicago IL 60694-1303
43958
                  (American Express, Mastercard, Visa, Discover)
                                                                                                                                                  Balance:                $1,741.55
                Case 8:19-cv-01603-DOC-DFM Document 120-2 Filed 07/12/21 Page 8 of 19 Page ID
                                                 #:2124

           Veritext LLC, Personal Court Reporters
           Division                                                                                                   VERITEXT
           California Region                                                                                                ~                   LEGA L SOLUT IONS
           14520 Sylvan Street
           Van Nuys CA 91411
           Tel. 818-988-1900 Fax. 949-608-3438
           Fed. Tax ID: XX-XXXXXXX
        Bill To:       Ezra Siegel                                                                                                             Invoice #:            PCR4445175
                       Attorney General of Los Angeles                                                                                     Invoice Date:                 7/23/2020
                       300 S Spring St
                       Suite 500                                                                                                          Balance Due:                   $1,163.50
                       Los Angeles, CA, 90013-1230

          Case:             Lemly, Harry, D., Jr. v. Mangat, Lisa                                                                           Third Party:
          Job #:            4147426 | Job Date: 6/25/2020 | Delivery: Normal
          Case #:           8:19cv01603DOCDFM
          Billing Atty: Ezra Siegel
          Location:         Remote Proceeding - CA
                            Virtual Zoom | Witness Costa Mesa 92626
                            Los Angeles, CA 90017
          Sched Atty: Ezra Siegel | California Attorney General

                       Witness                    Description                                                                     Units             Quantity                Amount

                                                  Video - Services                                                                                        5.50            $1,072.50

            Kathleen Cadman Lemly                 Video - Media and Cloud Services                                               Per disk                 1.00                $46.00

                                                 IShipping & Handling - Video Media                                           I Package I                 1.00   I            $45.00
               Notes:                                                                                                                        Invoice Total:               $1,163.50
                                                                                                                                                   Payment:                     $0.00
                                                                                                                                                      Credit:                   $0.00
                                                                                                                                                    Interest:                   $0.00
                                                                                                                                             Balance Due:                 $1,163.50
        TERMS: Payable upon receipt. Accounts 30 days past due will bear a finance charge of 1.5% per month. Accounts unpaid after 90 days agree to pay all collection costs,
        including reasonable attorney's fees. Contact us to correct payment errors. No adjustments will be made after 90 days. For more information on charges related to our services
        please consult http://www.veritext.com/services/all-services/services-information




                                                                                                                                                 Invoice #:          PCR4445175
                                                                                         Please remit payment to:
                          To pay online, go to                                                    Veritext                                            Job #:               4147426
                           www.veritext.com                                                   P.O. Box 71303                                Invoice Date:                 7/23/2020
                      Veritext accepts all major credit cards                             Chicago IL 60694-1303
43958
                  (American Express, Mastercard, Visa, Discover)
                                                                                                                                                  Balance:                $1,163.50
                Case 8:19-cv-01603-DOC-DFM Document 120-2 Filed 07/12/21 Page 9 of 19 Page ID
                                                 #:2125

           Veritext LLC, Personal Court Reporters
           Division                                                                                                   VERITEXT
           California Region                                                                                                ~                   LEGA L SOLUT IONS
           14520 Sylvan Street
           Van Nuys CA 91411
           Tel. 818-988-1900 Fax. 949-608-3438
           Fed. Tax ID: XX-XXXXXXX
        Bill To:       Ezra Siegel                                                                                                             Invoice #:            PCR4424735
                       Attorney General of Los Angeles                                                                                     Invoice Date:                 7/16/2020
                       300 S Spring St
                       Suite 500                                                                                                          Balance Due:                   $1,476.05
                       Los Angeles, CA, 90013-1230

          Case:             Lemly, Harry, D., Jr. v. Mangat, Lisa                                                                           Third Party:
          Job #:            4147426 | Job Date: 6/25/2020 | Delivery: Normal
          Case #:           8:19cv01603DOCDFM
          Billing Atty: Ezra Siegel
          Location:         Remote Proceeding - CA
                            Virtual Zoom | Witness Costa Mesa 92626
                            Los Angeles, CA 90017
          Sched Atty: Ezra Siegel | California Attorney General

                       Witness                    Description                                                                     Units             Quantity                Amount

                                                  Original with 1 Certified Transcript                                             Page                169.00               $921.05

                                                  Attendance Fee                                                                     1                    1.00              $150.00

            Kathleen Cadman Lemly                 Litigation Package (all Electronic Files)                                          1                    1.00                $35.00

                                                  Exhibit Share                                                                      1                    1.00              $325.00

                                                  Electronic Delivery and Handling                                              Package                   1.00                $45.00
               Notes:                                                                                                                        Invoice Total:               $1,476.05
                                                                                                                                                   Payment:                     $0.00
                                                                                                                                                      Credit:                   $0.00
                                                                                                                                                    Interest:                   $0.00
                                                                                                                                             Balance Due:                 $1,476.05
        TERMS: Payable upon receipt. Accounts 30 days past due will bear a finance charge of 1.5% per month. Accounts unpaid after 90 days agree to pay all collection costs,
        including reasonable attorney's fees. Contact us to correct payment errors. No adjustments will be made after 90 days. For more information on charges related to our services
        please consult http://www.veritext.com/services/all-services/services-information




                                                                                                                                                 Invoice #:          PCR4424735
                                                                                         Please remit payment to:
                          To pay online, go to                                                    Veritext                                            Job #:               4147426
                           www.veritext.com                                                   P.O. Box 71303                                Invoice Date:                 7/16/2020
                      Veritext accepts all major credit cards                             Chicago IL 60694-1303
43958
                  (American Express, Mastercard, Visa, Discover)
                                                                                                                                                  Balance:                $1,476.05
               Case 8:19-cv-01603-DOC-DFM Document 120-2 Filed 07/12/21 Page 10 of 19 Page ID
                                                 #:2126

           Veritext LLC, Personal Court Reporters
           Division                                                                                                   VERITEXT
           California Region                                                                                                ~                   LEGA L SOLUT IONS
           14520 Sylvan Street
           Van Nuys CA 91411
           Tel. 818-988-1900 Fax. 949-608-3438
           Fed. Tax ID: XX-XXXXXXX
        Bill To:       Ezra Siegel                                                                                                             Invoice #:            PCR4464716
                       Attorney General of Los Angeles                                                                                     Invoice Date:                   8/4/2020
                       300 S Spring St
                       Suite 500                                                                                                          Balance Due:                   $1,037.25
                       Los Angeles, CA, 90013-1230

          Case:             Lemly, Harry, D., Jr. v. Mangat, Lisa                                                                           Third Party:
          Job #:            4166706 | Job Date: 7/3/2020 | Delivery: Normal
          Case #:           8:19cv01603DOCDFM
          Billing Atty: Ezra Siegel
          Location:         Remote Proceeding - CA
                            Virtual Zoom | COSTA MESA
                            Los Angeles, CA 90017
          Sched Atty: Ezra Siegel | California Attorney General

                       Witness                    Description                                                    Units            Quantity               Price              Amount

                                                  Video - Services                                                                      4.75         $195.00                $926.25

                                                  Video - Media and Cloud Services                             Per disk                 1.00           $46.00                 $46.00
                  Freddie Naranjo
                                                  Parking Expense                                              Per hour                 1.00           $20.00                 $20.00

                                                  Shipping & Handling - Video Media                            Package                  1.00           $45.00                 $45.00
               Notes:                                                                                                                        Invoice Total:               $1,037.25
                                                                                                                                                   Payment:                     $0.00
                                                                                                                                                      Credit:                   $0.00
                                                                                                                                                    Interest:                   $0.00
                                                                                                                                             Balance Due:                 $1,037.25
        TERMS: Payable upon receipt. Accounts 30 days past due will bear a finance charge of 1.5% per month. Accounts unpaid after 90 days agree to pay all collection costs,
        including reasonable attorney's fees. Contact us to correct payment errors. No adjustments will be made after 90 days. For more information on charges related to our services
        please consult http://www.veritext.com/services/all-services/services-information




                                                                                                                                                 Invoice #:          PCR4464716
                                                                                         Please remit payment to:
                          To pay online, go to                                                    Veritext                                            Job #:               4166706
                           www.veritext.com                                                   P.O. Box 71303                                Invoice Date:                  8/4/2020
                      Veritext accepts all major credit cards                             Chicago IL 60694-1303
43958
                  (American Express, Mastercard, Visa, Discover)
                                                                                                                                                  Balance:                $1,037.25
Case 8:19-cv-01603-DOC-DFM Document 120-2 Filed 07/12/21 Page 11 of 19 Page ID
                                  #:2127
         THE PREFERRED INTERPRETING AGENCY, INC.
                            11401 VALLEY BLVD. #203, EL MONTE, CA 91731
                                   BUS 626.444.9600 CELL 562.842.6263

                          E-MAIL calendar@thepreferredinterpretingagency.com

                                       MAIL CORRESPONDENCE & CHECKS

                                 P.O. Box 6092, Pico Rivera, CA 90661



    July 16, 2020

    California Attorney General
    300 S Spring St., Suite 1702
    Los Angeles, CA 90013-1256
    ATTN: Ezra Siegel, Esq.


    Re: Harry D. Lemly Jr. v. Lisa Mangat
            Veritext Job #: 4147516 -
            TPIA File #: 20-1485

    Dear Ezra Siegel:

    Please process for payment the following interpreting bill for
    language services provided:

    7/3/20                  Deposition *Spanish*                                    $595.00
                            (Full Day Reserved)
                            @ Remote Appointment



    Total due ........................................................................... $595.00


    TAX ID # XX-XXXXXXX




                      www.thepreferredinterpretingagencyinc.com
               Case 8:19-cv-01603-DOC-DFM Document 120-2 Filed 07/12/21 Page 12 of 19 Page ID
                                                 #:2128
         Veritext LLC, Personal Court Reporters
         Division - California Region                                                                  VER TEXT
         Tel. 818-988-1900 Email: calendar-pcr@veritext.com                                                  ~ LEGA L SOLUTIONS
         Fed. Tax ID: XX-XXXXXXX




         Bill To: Ezra Siegel                                                                                         Job Date:             7/3/2020
                    Department of Justice Office of the Attorney General                                                  Job #:            4147516
                    300 S Spring St                                                                                Invoice Date:           11/3/2020
                    Suite 500                                                                                         Invoice #:            4633504
                    Los Angeles, CA, 90013-1230                                                                    Balance Due:            $1,667.90

         HARRY D. LEMLY, JR. v. Lisa Mangat (8:19cv01603DOCDFM)                                                      Proceeding Type: Depositions

        Location:              Costa Mesa, CA                                                                         Third Party:
        Billing Atty:          Ezra Siegel
        Scheduling Atty:       Ezra Siegel | Department of Justice Office of the Attorney
                               General
        Delivery:              Normal


        ISigifredo Naranjo Rios                                                                                          Quantity            Amount

                    Minimum Charge for Services Rendered                                                                        1.00         $495.00

                    Attendance - Per Session                                                                                    1.00         $150.00

                    Exhibits                                                                                                 17.00            $11.05

                    Exhibits - Color                                                                                         33.00            $31.35

                    Veritext Virtual Primary Participants                                                                       1.00         $295.00

                    Surcharge - Video Proceeding                                                                             81.00            $40.50

                    Litigation Package (all Electronic Files)                                                                   1.00          $55.00

                    Conference Suite & Amenities                                                                                1.00          $50.00

                    Sharefile - Digital Delivery                                                                                1.00          $25.00

                    Exhibit Share                                                                                               1.00         $350.00

                    Veritext Exhibit Package (ACE)                                                                              1.00          $45.00

                    Surcharge - Interpreted Proceeding                                                                          1.00          $75.00

                    Electronic Delivery and Handling                                                                            1.00          $45.00

         Notes:     ** Replaces Inv# 4499140




         Please remit payment to:                                                                                     Job #:            4147516
         Veritext                                                                                                  Invoice #:           4633504
         P.O. Box 71303                                                                                         Invoice Date:          11/3/2020
         Chicago IL 60694-1303                        To pay online, go to www.veritext.com
         Fed. Tax ID: XX-XXXXXXX                                Veritext accepts all major credit cards         Balance Due:           $1,667.90
43958
                                                            (American Express, Mastercard, Visa, Discover)
               Case 8:19-cv-01603-DOC-DFM Document 120-2 Filed 07/12/21 Page 13 of 19 Page ID
                                                 #:2129
        Veritext LLC, Personal Court Reporters
        Division - California Region                                                                                 VER TEXT
        Tel. 818-988-1900 Email: calendar-pcr@veritext.com                                                                ~ LEGA L SOLUTIONS
        Fed. Tax ID: XX-XXXXXXX




                                                                                                                                             Invoice Total:              $1,667.90
                                                                                                                                                  Payment:                    $0.00
                                                                                                                                                      Credit:                 $0.00
                                                                                                                                                    Interest:                 $0.00
                                                                                                                                             Balance Due:                $1,667.90
        TERMS: Payable upon receipt. Accounts 30 days past due will bear a finance charge of 1.5% per month. Accounts unpaid after 90 days agree to pay all collection costs,
        including reasonable attorney's fees. Contact us to correct payment errors. No adjustments will be made after 90 days. For more information on charges related to our services
        please consult http://www.veritext.com/services/all-services/services-information




         Please remit payment to:                                                                                                              Job #:              4147516
         Veritext                                                                                                                         Invoice #:               4633504
         P.O. Box 71303                                                                                                              Invoice Date:               11/3/2020
         Chicago IL 60694-1303                              To pay online, go to www.veritext.com
         Fed. Tax ID: XX-XXXXXXX                                      Veritext accepts all major credit cards                       Balance Due:                 $1,667.90
43958
                                                                  (American Express, Mastercard, Visa, Discover)
               Case 8:19-cv-01603-DOC-DFM Document 120-2 Filed 07/12/21 Page 14 of 19 Page ID
                                                 #:2130

           Veritext LLC, Personal Court Reporters
           Division                                                                                                   VERITEXT
           California Region                                                                                                ~                   LEGA L SOLUT IONS
           14520 Sylvan Street
           Van Nuys CA 91411
           Tel. 818-988-1900 Fax. 949-608-3438
           Fed. Tax ID: XX-XXXXXXX
        Bill To:       Ezra Siegel                                                                                                             Invoice #:            PCR4457722
                       Attorney General of Los Angeles                                                                                     Invoice Date:                 7/31/2020
                       300 S Spring St
                       Suite 500                                                                                                          Balance Due:                   $1,550.75
                       Los Angeles, CA, 90013-1230

          Case:             Lemly, Harry, D., Jr. v. Mangat, Lisa
          Job #:            4147497 | Job Date: 6/30/2020 | Delivery: Normal
          Case #:           8:19cv01603DOCDFM
          Billing Atty: Ezra Siegel
          Location:         Remote Proceeding - CA
                            Virtual Zoom | Witness Costa Mesa 92626
                            Los Angeles, CA 90017
          Sched Atty: Ezra Siegel | California Attorney General

                       Witness                    Description                                                                     Units             Quantity                Amount

                                                  Video - Services                                                                                        2.75              $536.25
                Mary Lou Dedeaux
                                                  Video - Media and Cloud Services                                               Per disk                 1.00                $46.00

                                                  Video - Services                                                                                        4.50              $877.50
               Robert McElhenney
                                                  Video - Media and Cloud Services                                               Per disk                 1.00                $46.00

                                                  Shipping & Handling - Video Media                                             Package                   1.00                $45.00
               Notes:                                                                                                                        Invoice Total:               $1,550.75
                                                                                                                                                   Payment:                     $0.00
                                                                                                                                                      Credit:                   $0.00
                                                                                                                                                    Interest:                   $0.00
                                                                                                                                             Balance Due:                 $1,550.75
        TERMS: Payable upon receipt. Accounts 30 days past due will bear a finance charge of 1.5% per month. Accounts unpaid after 90 days agree to pay all collection costs,
        including reasonable attorney's fees. Contact us to correct payment errors. No adjustments will be made after 90 days. For more information on charges related to our services
        please consult http://www.veritext.com/services/all-services/services-information




                                                                                                                                                 Invoice #:          PCR4457722
                                                                                         Please remit payment to:
                          To pay online, go to                                                    Veritext                                            Job #:               4147497
                           www.veritext.com                                                   P.O. Box 71303                                Invoice Date:                 7/31/2020
                      Veritext accepts all major credit cards                             Chicago IL 60694-1303
43958
                  (American Express, Mastercard, Visa, Discover)
                                                                                                                                                  Balance:                $1,550.75
               Case 8:19-cv-01603-DOC-DFM Document 120-2 Filed 07/12/21 Page 15 of 19 Page ID
                                                 #:2131

           Veritext LLC, Personal Court Reporters
           Division                                                                                                   VERITEXT
           California Region                                                                                                ~                   LEGA L SOLUT IONS
           14520 Sylvan Street
           Van Nuys CA 91411
           Tel. 818-988-1900 Fax. 949-608-3438
           Fed. Tax ID: XX-XXXXXXX
        Bill To:       Ezra Siegel                                                                                                             Invoice #:            PCR4436201
                       Attorney General of Los Angeles                                                                                     Invoice Date:                 7/21/2020
                       300 S Spring St
                       Suite 500                                                                                                          Balance Due:                   $2,378.35
                       Los Angeles, CA, 90013-1230

          Case:             Lemly, Harry, D., Jr. v. Mangat, Lisa                                                                           Third Party:
          Job #:            4147497 | Job Date: 6/30/2020 | Delivery: Normal
          Case #:           8:19cv01603DOCDFM
          Billing Atty: Ezra Siegel
          Location:         Remote Proceeding - CA
                            Virtual Zoom | Witness Costa Mesa 92626
                            Los Angeles, CA 90017
          Sched Atty: Ezra Siegel | California Attorney General

                       Witness                    Description                                                                     Units             Quantity                Amount

                                                  Minimum Charge for Services Rendered                                               1                    1.00              $495.00

                Mary Lou Dedeaux                  Surcharge - Video Proceeding                                                     Page                 57.00                 $28.50

                                                  Litigation Package (all Electronic Files)                                          1                    1.00                $55.00

                                                  Original with 1 Certified Transcript                                             Page                163.00               $888.35

               Robert McElhenney                  Surcharge - Video Proceeding                                                     Page                163.00                 $81.50

                                                  Litigation Package (all Electronic Files)                                          1                    1.00                $55.00

                                                  Attendance Fee - Per Session                                                       1                    2.00              $300.00

                                                  Exhibits - Handling                                                                1                    1.00                $35.00

                                                  Veritext Exhibit Package (ACE)                                                Package                   1.00                $45.00

                                                  Exhibit Share                                                                      1                    1.00              $350.00

                                                  Electronic Delivery and Handling                                              Package                   1.00                $45.00
               Notes:                                                                                                                        Invoice Total:               $2,378.35
                                                                                                                                                   Payment:                     $0.00
                                                                                                                                                      Credit:                   $0.00
                                                                                                                                                    Interest:                   $0.00
                                                                                                                                             Balance Due:                 $2,378.35
        TERMS: Payable upon receipt. Accounts 30 days past due will bear a finance charge of 1.5% per month. Accounts unpaid after 90 days agree to pay all collection costs,
        including reasonable attorney's fees. Contact us to correct payment errors. No adjustments will be made after 90 days. For more information on charges related to our services
        please consult http://www.veritext.com/services/all-services/services-information




                                                                                                                                                 Invoice #:          PCR4436201
                                                                                         Please remit payment to:
                          To pay online, go to                                                    Veritext                                            Job #:               4147497
                           www.veritext.com                                                   P.O. Box 71303                                Invoice Date:                 7/21/2020
                      Veritext accepts all major credit cards                             Chicago IL 60694-1303
43958
                  (American Express, Mastercard, Visa, Discover)
                                                                                                                                                  Balance:                $2,378.35
               Case 8:19-cv-01603-DOC-DFM Document 120-2 Filed 07/12/21 Page 16 of 19 Page ID
                                                 #:2132

           Veritext LLC, Personal Court Reporters
           Division                                                                                                   VERITEXT
           California Region                                                                                                ~                   LEGA L SOLUT IONS
           14520 Sylvan Street
           Van Nuys CA 91411
           Tel. 818-988-1900 Fax. 949-608-3438
           Fed. Tax ID: XX-XXXXXXX
        Bill To:       Ezra Siegel                                                                                                             Invoice #:            PCR4467156
                       Attorney General of Los Angeles                                                                                     Invoice Date:                   8/5/2020
                       300 S Spring St
                       Suite 500                                                                                                          Balance Due:                      $724.75
                       Los Angeles, CA, 90013-1230

          Case:             Lemly, Harry, D., Jr. v. Mangat, Lisa
          Job #:            4147525 | Job Date: 7/7/2020 | Delivery: Normal
          Case #:           8:19cv01603DOCDFM
          Billing Atty: Ezra Siegel
          Location:         Remote Proceeding - CA
                            Virtual Zoom | Witness Costa Mesa 92626
                            Los Angeles, CA 90017
          Sched Atty: Ezra Siegel | California Attorney General

                       Witness                    Description                                                                     Units             Quantity                Amount

                                                  Video - Services                                                                                        3.25              $633.75

              Nicholas Kyle Stepien               Video - Media and Cloud Services                                               Per disk                 1.00                $46.00

                                                 IShipping & Handling - Video Media                                           I Package I                 1.00   I            $45.00
               Notes:                                                                                                                        Invoice Total:                 $724.75
                                                                                                                                                   Payment:                     $0.00
                                                                                                                                                      Credit:                   $0.00
                                                                                                                                                    Interest:                   $0.00
                                                                                                                                             Balance Due:                   $724.75
        TERMS: Payable upon receipt. Accounts 30 days past due will bear a finance charge of 1.5% per month. Accounts unpaid after 90 days agree to pay all collection costs,
        including reasonable attorney's fees. Contact us to correct payment errors. No adjustments will be made after 90 days. For more information on charges related to our services
        please consult http://www.veritext.com/services/all-services/services-information




                                                                                                                                                 Invoice #:          PCR4467156
                                                                                         Please remit payment to:
                          To pay online, go to                                                    Veritext                                            Job #:               4147525
                           www.veritext.com                                                   P.O. Box 71303                                Invoice Date:                  8/5/2020
                      Veritext accepts all major credit cards                             Chicago IL 60694-1303
43958
                  (American Express, Mastercard, Visa, Discover)
                                                                                                                                                  Balance:                  $724.75
               Case 8:19-cv-01603-DOC-DFM Document 120-2 Filed 07/12/21 Page 17 of 19 Page ID
                                                 #:2133

           Veritext LLC, Personal Court Reporters
           Division                                                                                                   VERITEXT
           California Region                                                                                                ~                   LEGA L SOLUT IONS
           14520 Sylvan Street
           Van Nuys CA 91411
           Tel. 818-988-1900 Fax. 949-608-3438
           Fed. Tax ID: XX-XXXXXXX
        Bill To:       Ezra Siegel                                                                                                             Invoice #:            PCR4445145
                       Attorney General of Los Angeles                                                                                     Invoice Date:                 7/27/2020
                       300 S Spring St
                       Suite 500                                                                                                          Balance Due:                   $1,238.40
                       Los Angeles, CA, 90013-1230

          Case:             Lemly, Harry, D., Jr. v. Mangat, Lisa                                                                           Third Party:
          Job #:            4147525 | Job Date: 7/7/2020 | Delivery: Normal
          Case #:           8:19cv01603DOCDFM
          Billing Atty: Ezra Siegel
          Location:         Remote Proceeding - CA
                            Virtual Zoom | Witness Costa Mesa 92626
                            Los Angeles, CA 90017
          Sched Atty: Ezra Siegel | California Attorney General

                       Witness                    Description                                                                     Units             Quantity                Amount

                                                  Original with 1 Certified Transcript                                             Page                 97.00               $528.65

                                                  Attendance Fee - Per Session                                                       1                    1.00              $150.00

                                                  Exhibits                                                                      Per Page                25.00                 $16.25

                                                  Surcharge - Video Proceeding                                                     Page                 97.00                 $48.50
              Nicholas Kyle Stepien
                                                  Litigation Package (all Electronic Files)                                          1                    1.00                $55.00

                                                  Veritext Exhibit Package (ACE)                                                Package                   1.00                $45.00

                                                  Exhibit Share                                                                      1                    1.00              $350.00

                                                  Electronic Delivery and Handling                                              Package                   1.00                $45.00
               Notes:                                                                                                                        Invoice Total:               $1,238.40
                                                                                                                                                   Payment:                     $0.00
                                                                                                                                                      Credit:                   $0.00
                                                                                                                                                    Interest:                   $0.00
                                                                                                                                             Balance Due:                 $1,238.40
        TERMS: Payable upon receipt. Accounts 30 days past due will bear a finance charge of 1.5% per month. Accounts unpaid after 90 days agree to pay all collection costs,
        including reasonable attorney's fees. Contact us to correct payment errors. No adjustments will be made after 90 days. For more information on charges related to our services
        please consult http://www.veritext.com/services/all-services/services-information




                                                                                                                                                 Invoice #:          PCR4445145
                                                                                         Please remit payment to:
                          To pay online, go to                                                    Veritext                                            Job #:               4147525
                           www.veritext.com                                                   P.O. Box 71303                                Invoice Date:                 7/27/2020
                      Veritext accepts all major credit cards                             Chicago IL 60694-1303
43958
                  (American Express, Mastercard, Visa, Discover)
                                                                                                                                                  Balance:                $1,238.40
     Case 8:19-cv-01603-DOC-DFM Document 120-2 Filed 07/12/21 Page 18 of 19 Page ID
                                       #:2134
                                            Alvarado Court Reporters
     DATE                                             15508 Saddleback Road                                                    INVOICE #

   4/29/2021
                                                      Santa Clarita, CA 91387                                                     7497
                                                  (626) 938-0042 (310) 224-5174

                                                               INVOICE
  BILL TO                                                                       SHIP TO

Office of the California Attorney General                                     Office of the California Attorney General
Ezra D. Siegel, Esq.                                                          Ezra D. Siegel, Esq.
300 S. Spring Street, Suite 1700                                              300 S. Spring Street, Suite 1700
Los Angeles, CA 90013                                                         Los Angeles, CA 90013
(213) 269-6436                                                                (213) 269-6436




8-1--
  DUE DATE

   5/29/2021

     JOB #            SERVICED
                                      JOB NAME

                                   Sgt Nathan Mills

                                                                DESCRIPTION
                                                                                    COURT REPORTER

                                                                                        Natie Alvarado

                                                                                                                PAGES
                                                                                                                          TAX I.D. NO.

                                                                                                                          XX-XXXXXXX

                                                                                                                                AMOUNT

                                       Harold Donald Lemly v. Lisa Mangat, et al.


21-5714            2/24/2021           Certified Copy of the Zoom Deposition of Sergeant Nathan Mills                     43        150.50

                                       Condensed Transcript, CD, & Keyword Index                                                       45.00




                                                                                                           TOTAL :             $195.50
Any Balance Over 30 Days Is Subject To 3% Monthly Finance Charge.
               Case 8:19-cv-01603-DOC-DFM Document 120-2 Filed 07/12/21 Page 19 of 19 Page ID
                                                 #:2135

           Veritext, LLC
           California Region                                                                                          VERITEXT
           707 Wilshire Boulevard, Suite 3500                                                                               ~                   LEGA L SOLUT IONS
           Los Angeles CA 90017
           Tel. 877-955-3855 Fax. 949-608-3438
           Fed. Tax ID: XX-XXXXXXX


        Bill To:       Ezra Siegel                                                                                                             Invoice #:              CA4462604
                       Attorney General of Los Angeles                                                                                     Invoice Date:                   8/4/2020
                       300 S Spring St
                       Suite 500                                                                                                          Balance Due:                      $569.35
                       Los Angeles, CA, 90013-1230

          Case:             Lemly, Harry, D., Jr. v. Mangat, Lisa
          Job #:            4171535 | Job Date: 7/10/2020 | Delivery: Normal
          Case #:           CV1901603DOCDFM
          Billing Atty: Ezra Siegel
          Location:         Remote Proceeding - CA
                            Virtual Zoom
                            Los Angeles, CA 90017
          Sched Atty: Jorge Gonzalez | Jorge Gonzalez Law Offices

                       Witness                    Description                                                                                                               Amount

                                                  Transcript Services                                                                                                       $528.50

           Officer Nicholas P. Milward            Exhibit Management                                                                                                            $5.85

                                                  Delivery and Handling                                                                                                       $35.00
               Notes:                                                                                                                        Invoice Total:                 $569.35
                                                                                                                                                   Payment:                     $0.00
                                                                                                                                                      Credit:                   $0.00
                                                                                                                                                    Interest:                   $0.00
                                                                                                                                             Balance Due:                   $569.35
        TERMS: Payable upon receipt. Accounts 30 days past due will bear a finance charge of 1.5% per month. Accounts unpaid after 90 days agree to pay all collection costs,
        including reasonable attorney's fees. Contact us to correct payment errors. No adjustments will be made after 90 days. For more information on charges related to our services
        please consult http://www.veritext.com/services/all-services/services-information




                                                                                                                                                 Invoice #:            CA4462604
                                                                                         Please remit payment to:
                          To pay online, go to                                                    Veritext                                            Job #:               4171535
                           www.veritext.com                                                   P.O. Box 71303                                Invoice Date:                  8/4/2020
                      Veritext accepts all major credit cards                             Chicago IL 60694-1303
43958
                  (American Express, Mastercard, Visa, Discover)
                                                                                                                                                  Balance:                  $569.35
